Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Olivia Buksh Cortez, a native and citizen of the Philippines, petitions for review of an order of the Board of Immigration Appeals (“Board”) dismissing Cortez’ appeal from the immigration judge’s removal order and the denial of Cortez’ motion to terminate proceedings. We have reviewed the administrative record and the Board’s order and find no reversible error. Accordingly, we deny the petition for review for the reasons stated by the Board. See In re: Cortez (B.I.A. June 14, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.